IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KATHYA WEIMAR,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3529

L'OREAL USA S/D, INC. D/B/A
URBAN DECAY et al.,

      Appellee.


_____________________________/

Opinion filed November 5, 2015.

An appeal from an order of the Judge of Compensation Claims.
E. Douglas Spangler, Jr., Judge.

Date of Accident: January 29, 2014.

Kimberly A. Hill, Kimberly A. Hill, P.L., Fort Lauderdale, and Richard Zaldivar,
Richard E. Zaldivar, P.A., Miami, for Appellant.

Jennifer J. Kennedy, Abbey, Adams, Byelick, & Mueller, L.L.P., St. Petersburg, for
Appellee.




PER CURIAM.

      Based on Castellanos v. Next Door Co., 124 So. 3d 392 (Fla. 1st DCA 2013),

we AFFIRM. In so doing, we certify that our disposition of the instant case passes
upon the same question we certified in Castellanos. Id. at 394. See Jollie v. State,

405 So. 2d 418, 421 n.* (Fla. 1981).

   BENTON, RAY, and OSTERHAUS, JJ., CONCUR.




                                         2